Per Curiam: It appears by the record in this case that the respondent is enjoined in another proceeding from doing precisely the same thing that it is here sought to compel him to do by mandarmis, and that such proceeding is now pending for hearing at the next term in the southern division. The adjudication in that case will settle the question attempted to he raised in this, Rnd, on the principle announced in People ex rel. etc. v. Warfield, 20 Ill. 159, and People ex rel. v. Wiant, 48 id. 263, memdamus will not he awarded. Mandamus refused.